DETAILED ACTION 
The amendment submitted on September 7, 2021 has been entered.  Claims 1-4 are pend-ing in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on September 7, 2021 has been entered.  
Objection to The Specification, New Matter 
The following is a quotation of 35 U.S.C. 132(a).  
Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.  
The amendment filed September 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that “[n]o amendment shall introduce new matter into the disclosure of the invention.”  The added material that is not supported by the original disclosure is “an 11-oxo-mogroside V content in the range of 10-20% (w/w) on a dry basis.”  Applicant states (see applicant’s Remarks, submitted September 7, 2021 at p. 4) that support for this amendment can be found “throughout the specification and claims as filed.”  The examiner has reviewed the application papers, but cannot find written support for this new claim limitation, especially the concentration of “10-20% (w/w).”  The examiner acknowledges the disclosure of “15.32%” (see Example 1 in the specification as originally filed at pp. 9-10) and “16.31%” (see Example 2 at p. 10), but nowhere is there a disclosure of “10-20% (w/w).”  Applicant is required either to cancel the new matter in the reply to this action or to 
Claim Rejections – 35 USC § 112, Written Description 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
Claims 1-4 are pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain new matter, specifically, “an 11-oxo-mogroside V content in the range of 10-20% (w/w) on a dry basis,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  See the objection to the specification under 35 U.S.C. 132(a), above.  Claims 2-4 are included in this rejection only inasmuch as they depend from claim 1.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1 and 3-4 remain rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lyndon (WO 2008/030121 A1).  
Lyndon (cited in the prior action) discloses a sweetener composition comprising up to 75% mogroside V and up to 95% total terpene glycosides (p. 4, ll. 3-7 and 21-26) made from luo han guo fruit (p. 4, ll. 12-19) by a process comprising extraction with hot water (p. 6, ll. 9-12) followed by separating with, first, a macroporous polymeric adsorbent resin under pressure (p. 6, ll. 24-33) eluted with ethanol (p. 7, ll. 1-4), and second, a strongly basic anion resin, also under pressure (p. 7, ll. 22-26), which appears to be substantially the same as steps (a) through (e) of instant claim 1.  “The most abundant mogroside is mogroside V” (p. 2, l. 3).  The resulting product is in powder form (p. 4, l. 9), that is, dry form as required in step (f).  The reference also discloses food and beverage products (p. 9, l. 1), which meets the limitations of claims 3-4.  The examiner there-fore concludes that the sweetener composition of Lyndon appears to be within the scope of the instant claims.  
The claims at issue use product-by-process limitations, which are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product may have been made 
Response to Arguments 
Applicant generally argues (Remarks at pp. 4-5) that “the amended claim 1 overcomes the rejections, because Lyndon fails to disclose a sweetener composition comprising high purity mogrosides having a mogroside V content of at least 60% (w/w) on a dry basis; a 11-oxo-Mogroside V content in the range of 10-20% (w/w) on a dry basis; and a total mogroside content of more than 70% (w/w) on a dry basis.”  Other than this assertion, applicant offers no explana-tion as to why the teachings of the reference are not substantially the same as steps (a) through (e) of instant claims.  The rejection is therefore maintained.  
Claim 2 remains rejected under pre-AIA  35 U.S.C. 103(a) as being prima facie obvious over Lyndon as applied above, and further in view of Kim (“Natural high potency sweeteners” in “Handbook of Sweeteners” by Marie et al. (Eds.), Springer Science+Business Media (New York), pp. 116-185, copyright 1991).  
The disclosure of Lyndon is relied upon as set forth above.  Although Lyndon discloses using “other sweetening agents” (p. 5, ll. 8-9), it does not specifically disclose any specific exam-ples.  One would therefore naturally look to the prior art for this missing information, which question is answered by Kim (cited in the prior action), which discloses several high-intensity sweeteners recited in instant claim 2 (see, e.g., Table 6.3 at p. 144), as well as their commercial use in food products within the meaning of claim 4.  
Response to Arguments 
Applicant has not separately argued this basis for rejection, so it is maintained for the reasons discussed above.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628